DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is vague and indefinite.  On line 2, the term “winding-direction determination unit” has no antecedent basis in the claim.  It appears this claim should have depended upon Claim 2 instead of Claim 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (WO 2010/052795) in view of Ferran et al (U.S. Patent Application Publication No. 2005/0078015), hereinafter “Ferran”.
With respect to Claim 1, Goto, Figures 1-6, teaches a paper sheet circulation device comprising: 
two tapes 33,34 in a form of a long strip; 
a drum 35 that supports one end in a longitudinal direction of each of the tapes 33,34 and winds and feeds each of the tape 33,34 by rotating in a forward direction and a reverse direction; and 
two bobbins 36,37 that support the other end in the longitudinal direction of each of the tapes 33,34 and feed and wind each of the tapes 33,34 by rotating in a forward direction and a reverse direction, 
where the device retaining a paper sheet 42 supplied from outside by sandwiching the paper sheet between the tapes 33,34 and winding the paper sheet and the tapes in a multilayer state on an outer circumference of the drum, wherein 
the device comprises: 
a travelling-direction mark (see Figure 4 and numerals going from +6 to -11) having a pattern that is formed along a travelling-direction of the tapes and indicates a difference of a travelling-direction of the tapes; 
a mark detection sensor 46,47 that detects the travelling-direction mark and outputs a detection signal; 
a travelling-direction determination unit 75 that determines a travelling-direction of the tape from the pattern signal. 
Goto teaches all the elements of paper sheet circulation device except that it is unclear whether it has a pattern acquisition unit that acquires a pattern signal in accordance with a travelling-direction of the tape on a basis of a temporal change of the detection signal.
However, Ferran, Figure 1, teaches an analyzer 9 containing a pattern acquisition unit 13 that acquires a pattern signal in accordance with a travelling-direction of the tape on a basis of a temporal change of the detection signal.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Goto with a pattern acquisition unit, as taught by Ferran, for the purpose of storing representations of predefined patterns of encoder marks as well as pattern attributes which indicate whether a stored pattern represents an incremental pattern or an index pattern.
With respect to Claim 2, Goto further teaches a winding-direction determination unit 74 that determines whether a winding direction of the tape on the drum is normal or abnormal from a travelling-direction of the tape and a rotation direction of the drum.  
With respect to Claim 3, Goto further teaches wherein the travelling-direction mark has the pattern including at least three types of constituent elements (see Figure 4 and numerals going from +6 to -11) that are arranged along a longitudinal direction of the tape and are different from one another in an output pattern of the detection signal.  
With respect to Claim 4, Goto further teaches wherein the travelling-direction mark has the pattern whose position detected by the mark detection sensor changes in a short-side direction.  
With respect to Claim 5, Goto further teaches wherein the travelling-direction mark is added at one end in a longitudinal direction of the tape.  
With respect to Claim 6, Goto further teaches a paper sheet handling device 19 comprising the paper sheet circulation device.
With respect to Claim 8, Goto further teaches wherein the winding-direction determination unit 74 is configured to determine that the winding direction of the tapes on the drum is abnormal (See Page 7, second to last paragraph), when the tapes travel in a first travelling-direction in which the tapes are wound and the drum rotates in a second rotation direction in which the paper sheets are dispensed normally (A2) or when the tapes travel in a second travelling-direction in which the tapes are fed from the drum and the drum rotates in a first rotation direction in which the paper sheets are stored normally (Al).
With respect to Claim 9, Goto further teaches a drive control unit 71 configured to control a driving mechanism for driving the drum, wherein the drive control unit, when the winding-direction determination unit determines that the winding direction of the tapes on the drum is abnormal (See Page 7, second to last paragraph), is configured to perform an operation for correcting the winding direction of the tapes until the winding- direction determination unit determines that the winding direction of the tapes on the drum is normal, wherein the operation for correcting performs alternately the first control operation for rotating the drum in the first direction and the second control operation for rotating the drum in the second direction.  
With respect to Claim 10, Goto further teaches a trailing end mark (See Abstract, line 3) indicating a trailing end is added at other end in a longitudinal direction of the tapes.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive.
With respect to applicant’s remarks on Page 6 regarding the Goto reference, it is the applicant’s position that Goto does not appear to teach or suggest the recitation of “a travelling-direction mark having” “a pattern that indicates a difference of a travelling-direction of the tape”.  Applicant further points out that the detection is based on the diameter of the supply and take-up reels.
However, Page 7, Paragraph 2, teaches that the tape movement amount detection unit 74 detects positions detected by the end detection units 46 and 47 on the end detection marks 33c and 34c.  As a result, the amount of the tapes 33 and 34 is detected.  The numerical values “+1” and “-1” determine whether the movement is being wound or rewound and are being detected by the tape amount detection unit.  As such, it is the examiner’s position that the Goto reference reads of the claim as set forth.
With respect to applicant’s remarks on Page 7, item 2, it is the applicant’s position that there are different problems being solved by the instant invention and the Goto reference.  It is the examiner’s position that structure being claimed and/or set forth in independent Claim 1 is insufficient to differentiate from the Goto reference. 
With respect to applicant’s remarks on Pages 7-8, item 3, it the applicant’s position that there is no reason to detect that the traveling direction.  In the instant case, it is the examiner’s position that a direction is detected.  See Page 7, Paragraph 2, of the Goto reference.
With respect to applicant’s remarks on pages 8-9, it is applicant’s position that Goto does not determine whether the winding direction is normal or abnormal.  It is the examiner’s position that the Goto reference considers normal and abnormal conditions.  The whole control unit, of which the winding-direction unit is part of, are capable of determining normal and abnormal conditions.  As such, the Goto reference reads on the claim as set forth.
With respect to applicant’s remarks regarding Claim 3, it is the applicant’s position that Goto does not have traveling direction marks.  In the instant case, the examiner respectfully disagrees.  The numerals from +6 to -11 are the marks.
With respect to applicant’s remarks regarding Claim 4, it is the applicant’s position that Goto does not have a traveling direction mark.  In the instant case, it is the examiner’s position that the numerals from +6 to -11 are the marks.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654